                        81,7(' 67$7(6 ',675,&7 &2857
                        :(67(51 ',675,&7 2) 0,&+,*$1
                             6287+(51 ',9,6,21


 &211(5 &+$11,1* 0&&2:$1

        3HWLWLRQHU
                                                                    &DVH 1R FY
 Y
                                                                    +21 -$1(7 7 1())
 721< 75,(5:(,/(5

       5HVSRQGHQW
 BBBBBBBBBBBBBBBBBBBBBBBBBBBB


                               23,1,21 $1' 25'(5

       7KLV LV D KDEHDV FRUSXV SHWLWLRQ ILOHG SXUVXDQW WR  86&   7KH PDWWHU ZDV UHIHUUHG

WR WKH 0DJLVWUDWH -XGJH ZKR LVVXHG D 5HSRUW DQG 5HFRPPHQGDWLRQ 5 5 UHFRPPHQGLQJ WKDW WKH

SHWLWLRQ EH GHQLHG (&) 1R   7KH PDWWHU LV SUHVHQWO\ EHIRUH WKH &RXUW RQ 3HWLWLRQHU¶V REMHFWLRQV

WR WKH 5HSRUW DQG 5HFRPPHQGDWLRQ (&) 1R   ,Q DFFRUGDQFH ZLWK  86&   E  DQG

)(' 5 &,9 3  E   WKH &RXUW KDV SHUIRUPHG GH QRYR FRQVLGHUDWLRQ RI WKRVH SRUWLRQV RI WKH

5HSRUW DQG 5HFRPPHQGDWLRQ WR ZKLFK REMHFWLRQV KDYH EHHQ PDGH              7KH &RXUW GHQLHV WKH

REMHFWLRQV DQG LVVXHV WKLV 2SLQLRQ DQG 2UGHU 7KH &RXUW ZLOO DOVR LVVXH D -XGJPHQW LQ WKLV  

SURFHHGLQJ See Gillis v. United States  )G   WK &LU  UHTXLULQJ D VHSDUDWH

MXGJPHQW LQ KDEHDV SURFHHGLQJV 

       3HWLWLRQHU UDLVHV WZR JURXQGV IRU UHOLHI LQ KLV KDEHDV FRUSXV SHWLWLRQ 7KH 0DJLVWUDWH -XGJH

IRXQG ERWK WR EH ZLWKRXW PHULW 3HWLWLRQHU¶V REMHFWLRQV GR QRW GHPRQVWUDWH RWKHUZLVH
                                  , 5LJKW WR 3UHVHQW D 'HIHQVH

       3HWLWLRQHU FODLPV ³WKDW WKH WULDO FRXUW KDG YLRODWHG KLV ULJKW WR SUHVHQW D GHIHQVH ZKHQ LW

UHIXVHG WR DOORZ 'U 'RXJODVV :DWW WR WHVWLI\ HLWKHU WKDW 3HWLWLRQHU OLNHO\ KDG VXIIHUHG D FRQFXVVLRQ

RU WKDW FRQFXVVLRQV W\SLFDOO\ DIIHFW DQ LQGLYLGXDO¶V EHKDYLRU DQG PHPRU\ LQ D YDULHW\ RI ZD\V´

5 5 (&) 1R  DW 3DJH,'  7KH 0DJLVWUDWH -XGJH FRQFOXGHG WKDW WKH GHWHUPLQDWLRQ RI

WKLV LVVXH E\ WKH VWDWH FRXUW ZDV QHLWKHU FRQWUDU\ WR QRU DQ XQUHDVRQDEOH DSSOLFDWLRQ RI FOHDUO\

HVWDEOLVKHG 6XSUHPH &RXUW SUHFHGHQW FLWLQJ Nevada v. Jackson  86    LQ ZKLFK

WKH 6XSUHPH &RXUW QRWHG WKDW ³µRQO\ UDUHO\ KD>V@ >WKH 6XSUHPH &RXUW@ KHOG WKDW WKH ULJKW WR SUHVHQW

D FRPSOHWH GHIHQVH ZDV YLRODWHG E\ WKH H[FOXVLRQ RI DQ\ VRUW RI GHIHQVH HYLGHQFH XQGHU D VWDWH UXOH

RI HYLGHQFH¶´ 5 5 (&) 1R  DW 3DJH,' TXRWLQJ Jackson, id. DW   7KH 0DJLVWUDWH

-XGJH REVHUYHG WKDW LQ Jackson WKH &RXUW ³H[SUHVVO\ FDXWLRQHG FRXUWV VLWWLQJ RQ KDEHDV UHYLHZ

DJDLQVW DSSO\LQJ WKH JHQHUDO ULJKW WR SUHVHQW D GHIHQVH WR FLUFXPVWDQFHV QRW SUHYLRXVO\ DGGUHVVHG

E\ WKH 6XSUHPH &RXUW´ DQG RYHUWXUQHG WKH JUDQW RI KDEHDV UHOLHI EHFDXVH ³WKH FLUFXLW FRXUW KDG

WRR EURDGO\ FRQVWUXHG WKH JHQHUDO ULJKW WR SUHVHQW D GHIHQVH «´ id DW 3DJH,' 

       3HWLWLRQHU DUJXHV WKDW WKH 0DJLVWUDWH -XGJH HUUHG LQ UHO\LQJ RQ Jackson DQG ³Jackson LV

HDVLO\ GLVWLQJXLVKDEOH IURP WKLV FDVH´ EHFDXVH ³>W@KH FULWLFDO HYLGHQFH GLVDOORZHG E\ WKH WULDO FRXUW

KHUH ZDV QRW FROODWHUDO DQG GLG QRW LQYROYH DV LQ Jackson WKH FRQGXFW RI DQRWKHU ZLWQHVV´ 3HW¶U

2EM (&) 1R  DW 3DJH,'  3HWLWLRQHU DUJXHV WKDW LQ WKLV FDVH WKH ³HYLGHQWLDU\ UXOLQJ ZDV

µVR HJUHJLRXV WKDW LW UHVXOW>HG@ LQ D GHQLDO RI IXQGDPHQWDO IDLUQHVV  DQG WKXV ZDUUDQW>V@ KDEHDV

UHOLHI¶´ id DW 3DJH,' TXRWLQJ Bugh v. Mitchell  )G   WK &LU  

3HWLWLRQHU DVVHUWV WKDW ³>W@KH H[FOXVLRQ RI WKH H[SHUW WHVWLPRQ\ RI 'U :DWW GHSULYHG 3HWLWLRQHU RI

KLV SULQFLSDO GHIHQVH EHFDXVH WKHUH ZDV QR µHTXLYDOHQW HYLGHQFH¶ DGPLWWHG ZKLFK ZRXOG DGGUHVV

WKH REMHFWLYH UHDVRQDEOHQHVV RI 3HWLWLRQHU¶V DFWLRQV DIWHU KH VXIIHUHG WKH KHDG LQMXU\´ id DW



                                             
3DJH,'  3HWLWLRQHU DVVHUWV WKDW WKH 0DJLVWUDWH -XGJH HUURQHRXVO\ VWDWHV ³WKH FRQFXVVLRQ

HYLGHQFH µZDV QRW UHODWHG WR WKH FHQWUDO LVVXH RI 3HWLWLRQHU KDYLQJ NLOOHG 6LQJOHU RU WR WKH GHIHQVH

RI VHOIGHIHQVH¶´ ZKLFK ZDV VXSSRUWHG E\ 3HWLWLRQHU¶V RZQ WHVWLPRQ\ id DW 3DJH,'  

       3HWLWLRQHU¶V DUJXPHQW LV XQDYDLOLQJ )LUVW 3HWLWLRQHU¶V FKDUDFWHUL]DWLRQ RI WKH HYLGHQWLDU\

LVVXH DQG FLUFXPVWDQFHV LV QRW LQ NHHSLQJ ZLWK WKH UHFRUG ZKLFK IRFXVHG RQ :DWW¶V WHVWLPRQ\

FRQFHUQLQJ FRQFXVVLRQV LQ SDUWLFXODU HYHQ WKRXJK ³LW ZDV QHYHU HVWDEOLVKHG WKDW >3HWLWLRQHU@ ZDV

XQGHU WKH HIIHFW RI D FRQFXVVLRQ ZKHQ KH VWDEEHG WKH YLFWLP´ see HJ 5 5 (&) 1R  DW

3DJH,' TXRWLQJ WKH RSLQLRQ RI WKH 0LFKLJDQ &RXUW RI $SSHDOV  0RUHRYHU WKH 0DJLVWUDWH

-XGJH GLG QRW UHO\ RQ WKH VSHFLILF IDFWXDO FLUFXPVWDQFHV LQ Jackson EXW PHUHO\ QRWHG WKDW LQ WKLV

FDVH DV LQ Jackson ³3HWLWLRQHU DWWHPSWV WR H[SDQG WKH ULJKW WR SUHVHQW D GHIHQVH WR PDQGDWH WKH

DGPLVVLRQ RI WKH H[SHUW HYLGHQFH GHVLUHG E\ WKH GHIHQVH´ UDWKHU WKDQ WR ³FKDOOHQJH WKH DSSOLFDWLRQ

RI DQ DUELWUDU\ UXOH RU D UXOH WKDW ODFNV D VLJQLILFDQW EDVLV´ id DW 3DJH,' 

       7KH 0DJLVWUDWH -XGJH SURSHUO\ DSSOLHG WKH JRYHUQLQJ OHJDO VWDQGDUGV IRU KDEHDV UHOLHI DQG

FRQFOXGHG 3HWLWLRQHU KDG QRW PHW WKRVH VWDQGDUGV

               $V WKH FRXUW RI DSSHDOV REVHUYHG WKH WULDO FRXUW DSSOLHG D JHQHUDO EDODQFLQJ
       UXOH RI HYLGHQFH DQG GHWHUPLQHG WKDW WKH H[SHUW ZLWQHVV¶ WHVWLPRQ\ ZDV XQGXO\
       VSHFXODWLYH DQG ZRXOG LQWURGXFH XQGXH FRQIXVLRQ IRU WKH MXU\ 7KH FRXUW RI DSSHDOV
       DOVR FRUUHFWO\ QRWHG WKDW ZKLOH H[FOXGLQJ WKH H[SHUW WHVWLPRQ\ WKH WULDO FRXUW
       DGPLWWHG 3HWLWLRQHU¶V RZQ GHVFULSWLRQ RI KLV KHDG LQMXU\ DQG UHVXOWLQJ V\PSWRPV
       DV ZHOO DV HYLGHQFH RI SULRU FLUFXPVWDQFHV LQ ZKLFK KH KDG EHHQ LQMXUHG DQG
       H[SHULHQFHG WKH VDPH V\PSWRPV :KLOH WKLV &RXUW PLJKW KDYH UHDFKHG D GLIIHUHQW
       FRQFOXVLRQ DW WULDO UHJDUGLQJ WKH UHOHYDQFH DQG VLJQLILFDQFH RI WKH H[SHUW¶V
       WHVWLPRQ\ LW LV QRW IRU WKLV &RXUW WR UHEDODQFH WKH HYLGHQWLDU\ FRQVLGHUDWLRQV
       UHDFKHG E\ WKH WULDO FRXUW EXW RQO\ WR FRUUHFW FRQVWLWXWLRQDO HUURU 7KH VWDWH FRXUW¶V
       GHFLVLRQ ZDV QHLWKHU FRQWUDU\ WR QRU DQ XQUHDVRQDEOH DSSOLFDWLRQ RI FOHDUO\
       HVWDEOLVKHG 6XSUHPH &RXUW SUHFHGHQW

5 5 (&) 1R  DW 3DJH,' 




                                              
       3HWLWLRQHU¶V YDULRXV DUJXPHQWV EDVHG RQ RWKHU FDVHV LQYROYLQJ GLIIHUHQW FLUFXPVWDQFHV GRHV

QRW FKDQJH WKH UHVXOW RU GHPRQVWUDWH HUURU LQ WKH 0DJLVWUDWH -XGJH¶V DQDO\VLV XQGHU WKH VWDQGDUGV

IRU KDEHDV UHOLHI DQG WKH FLUFXPVWDQFHV RI WKLV FDVH 3HWLWLRQHU¶V REMHFWLRQ LV GHQLHG

                                  ,, 3URVHFXWRULDO 0LVFRQGXFW

       3HWLWLRQHU REMHFWV WR WKH 0DJLVWUDWH -XGJH¶V FRQFOXVLRQ WKDW KH LV QRW HQWLWOHG WR UHOLHI RQ

KLV VHFRQG JURXQG UDLVHG²WKDW ³WKH SURVHFXWRU FRPPLWWHG PLVFRQGXFW E\ LPSURSHUO\ FRPPHQWLQJ

RQ KLV ULJKW WR UHPDLQ VLOHQW DQG KLV ULJKW WR UHTXHVW WKH DVVLVWDQFH RI FRXQVHO´ EHFDXVH ³WKH

0LFKLJDQ &RXUW RI $SSHDOV¶ UHMHFWLRQ RI 3HWLWLRQHU¶V FODLP RI SURVHFXWRULDO PLVFRQGXFW ZDV QHLWKHU

FRQWUDU\ WR QRU DQ XQUHDVRQDEOH DSSOLFDWLRQ RI FOHDUO\ HVWDEOLVKHG 6XSUHPH &RXUW SUHFHGHQW´

5 5 (&) 1R  DW 3DJH,'   3HWLWLRQHU ILUVW WDNHV LVVXH ZLWK WKH 0DJLVWUDWH -XGJH¶V

VWDWHPHQW WKDW 3HWLWLRQHU UDLVHV FRQFHUQV DERXW WKUHH GLIIHUHQW W\SHV RI HYLGHQFH DQG VXEVWDQWLDOO\

FRQIODWHV WKRVH FODLPV 2EM (&) 1R  DW 3DJH,' 5 5 (&) 1R  DW 3DJH,' 

+RZHYHU 3HWLWLRQHU UDLVHV QR GLVFHUQDEOH REMHFWLRQ LQ WKLV UHJDUG DQG LQ IDFW FRQWLQXHV WR FRQIODWH

WKH HYLGHQFH DQG WKH DXWKRULW\ LQ DUJXPHQWV WKDW IDLO WR DFFRXQW IRU FULWLFDO GLVWLQFWLRQV

       7KH 0DJLVWUDWH -XGJH FRQGXFWHG D WKRURXJK DQDO\VLV RI 3HWLWLRQHU¶V SURVHFXWRULDO

PLVFRQGXFW FODLPV 7KH 0DJLVWUDWH -XGJH SURYLGHG DQ H[SOLFDWLRQ RI WKH JRYHUQLQJ ODZ DQG WKH

0LFKLJDQ &RXUW RI $SSHDOV¶ FRQVLGHUDWLRQ RI WKH LVVXHV UDLVHG E\ 3HWLWLRQHU $W WKH RXWVHW WKH

0DJLVWUDWH -XGJH REVHUYHG WKDW ³>L@Q JHQHUDO D GHIHQGDQW¶V GHFLVLRQ WR UHPDLQ VLOHQW FDQQRW EH

XVHG DV VXEVWDQWLYH HYLGHQFH RI JXLOW´ DQG WKDW ³>W@KLV UXOH FOHDUO\ DSSOLHV WR D GHIHQGDQW¶V VLOHQFH

DIWHU WKH GHIHQGDQW KDV EHHQ DGYLVHG RI KLV ULJKWV DQG DFWXDOO\ LQYRNHV WKH ULJKW WR UHPDLQ VLOHQW´

5 5 (&) 1R  DW 3DJH,' 

       +RZHYHU WKH 0DJLVWUDWH -XGJH QRWHG WKDW LQ Hall v. Vasbinder  )G   WK &LU

  WKH 6L[WK &LUFXLW GHWHUPLQHG WKDW ³LW LV QRW FOHDUO\ HVWDEOLVKHG E\ WKH 6XSUHPH &RXUW WKDW



                                              
WKH VXEVWDQWLYH XVH RI ERWK 3HWLWLRQHU¶V SUHDUUHVW DQG KLV SRVWDUUHVW SUHMiranda VLOHQFH YLRODWHG

KLV ULJKW WR VLOHQFH´ 5 5 (&) 1R  DW 3DJH,' 

       7KH 0DJLVWUDWH -XGJH VWDWHG ³>P@RUHRYHU WKH SURVHFXWRU¶V XVH RI 3HWLWLRQHU¶V SUHDUUHVW

DQG SUHMiranda VLOHQFH WR LPSHDFK 3HWLWLRQHU ZDV SURSHU´ 5 5 (&) 1R  DW 3DJH,'

FLWLQJ Doyle v. Ohio  86          EDUULQJ WKH XVH RI VLOHQFH DIWHU UHFHLYLQJ Miranda

ULJKWV IRU LPSHDFKPHQW SXUSRVHV  ³7KH 6XSUHPH &RXUW KDV GHFOLQHG WR H[WHQG Doyle WR

FLUFXPVWDQFHV RWKHU WKDQ SRVWMiranda H[HUFLVHV RI VLOHQFH´ id DW 3DJH,'  7KH 0DJLVWUDWH

-XGJH QRWHG WKDW LQ WKLV FDVH ³DOWKRXJK 3HWLWLRQHU XQTXHVWLRQDEO\ ZDV SODFHG XQGHU DUUHVW DV VRRQ

DV KH JRW RXW RI KLV IDWKHU¶V FDU KH ZDV QRW LQVWUXFWHG DERXW KLV ULJKWV XQGHU Miranda EHFDXVH KH

LPPHGLDWHO\ LQYRNHG KLV ULJKW WR FRXQVHO´ id  7KXV XQGHU WKH DXWKRULW\ VHW IRUWK LQ WKH 5HSRUW

DQG 5HFRPPHQGDWLRQ ³3HWLWLRQHU LV QRW HQWLWOHG WR KDEHDV UHOLHI RQ KLV FODLPV WKDW WKH SURVHFXWRU

KDG LPSURSHUO\ LPSHDFKHG KLP RQ WKH EDVLV RI KLV SRVWDUUHVW SUHMiranda VLOHQFH RU LPSURSHUO\

XVHG WKDW VLOHQFH DV VXEVWDQWLYH JXLOW EHFDXVH QHLWKHU LV FRQWUDU\ WR RU DQ XQUHDVRQDEOH DSSOLFDWLRQ

RI HVWDEOLVKHG 6XSUHPH &RXUW SUHFHGHQW id DW 3DJH,' 

       7KH 0DJLVWUDWH -XGJH DGGLWLRQDOO\ GHWHUPLQHG ³0RUHRYHU HYHQ LI WKH ODZ SURVFULEHG WKH

XVH RI SUHMiranda VLOHQFH IRU DQ\ SXUSRVH WKH IDFWV EHOLH 3HWLWLRQHU¶V FODLP WKDW HUURUV E\ WKH

SURVHFXWRU DPRXQWHG WR SURVHFXWRULDO PLVFRQGXFW XQGHU WKH VWDQGDUG HVWDEOLVKHG E\ WKH 6XSUHPH

&RXUW «´ id DW 3DJH,'  7KH 0DJLVWUDWH -XGJH WKHUHDIWHU FRQVLGHUHG HDFK RI 3HWLWLRQHU¶V

FODLPV LQ GHWDLO id DW 3DJH,'  REVHUYLQJ WKDW WKH WULDO FRXUW ³VTXDUHO\ GLVDOORZHG WKH

SURVHFXWRU IURP XVLQJ 3HWLWLRQHU¶V SUHDUUHVW VLOHQFH DQG SRVWDUUHVW SUHMiranda VLOHQFH DV

VXEVWDQWLYH HYLGHQFH RI KLV JXLOW´ id DW 3DJH,'  7KH 0DJLVWUDWH -XGJH WKXV FRQFOXGHG WKDW

3HWLWLRQHU ZDV QRW HQWLWOHG WR KDEHDV UHOLHI RQ WKH JURXQG RI SURVHFXWRULDO PLVFRQGXFW




                                             
        ,Q KLV REMHFWLRQ 3HWLWLRQHU DVVHUWV WKDW ³>W@KH 5    5 HUUV RQ WKH FULWLFDO SRLQW WKDW DGYHUVH

HOLFLWDWLRQ E\ WKH SURVHFXWLRQ DV VXEVWDQWLYH HYLGHQFH LQ LWV FDVH DQG FKLHI >VLF@ DQG FRPPHQW

XSRQ D 3HWLWLRQHU¶V SRVWDUUHVW SRVWLQYRFDWLRQ VLOHQFH LV QRW FRJQL]DEOH RQ KDEHDV EHFDXVH WKHUH

LV QRW D VSHFLILF DQG FOHDU VWDWHPHQW E\ WKH 8QLWHG 6WDWHV 6XSUHPH &RXUW RQ WKH SRLQW´ 2EM (&)

1R  DW 3DJH,' 3HWLWLRQHU HQXPHUDWHV VHYHUDO GLVMRLQWHG DUJXPHQWV EXW DV QRWHG WKHVH

DUJXPHQWV FRQIODWH WKH HYLGHQFH DQG WKH OHJDO FRQWH[WV DQG IDLO WR SURYLGH DQ\ FOHDU UHDVRQHG

DUJXPHQW WKDW XQGHUPLQHV WKH 0DJLVWUDWH -XGJH¶V DQDO\VLV RU FRQFOXVLRQV

        $Q REMHFWLRQ WR D PDJLVWUDWH MXGJH¶V UHSRUW DQG UHFRPPHQGDWLRQ PXVW ³VSHFLILFDOO\ LGHQWLI\

WKH SRUWLRQV RI WKH SURSRVHG ILQGLQJV UHFRPPHQGDWLRQV RU UHSRUW WR ZKLFK REMHFWLRQV DUH PDGH

DQG WKH EDVLV IRU VXFK REMHFWLRQV´ :' 0LFK /&LY5  E  'LVWULFW FRXUWV QHHG QRW SURYLGH

GH QRYR UHYLHZ RI IULYRORXV FRQFOXVLYH RU JHQHUDO REMHFWLRQV Mira v. Marshall  )G 

 WK &LU   ³>2@EMHFWLRQV PXVW EH FOHDU HQRXJK WR HQDEOH WKH GLVWULFW FRXUW WR GLVFHUQ

WKRVH LVVXHV WKDW DUH GLVSRVLWLYH DQG FRQWHQWLRXV´ Miller v. Currie  )G   WK &LU

  see also Cowherd v. Million  )G   WK &LU  QRWLQJ WKDW WKH SUDFWLFH RI

LQFRUSRUDWLQJ SULRU DUJXPHQWV LQWR REMHFWLRQV WR D PDJLVWUDWH MXGJH¶V UHSRUW LV GLVIDYRUHG  :KHQ

WKH GLVWULFW FRXUW¶V DWWHQWLRQ LV QRW IRFXVHG RQ VSHFLILF LVVXHV IRU UHYLHZ WKH LQLWLDO UHIHUUDO WR WKH

PDJLVWUDWH MXGJH LV PDGH XVHOHVV WKH GXSOLFDWLRQ RI WLPH DQG HIIRUW ZDVWHV MXGLFLDO UHVRXUFHV UDWKHU

WKDQ VDYLQJ WKHP Neuman v. Rivers  )G   WK &LU   3HWLWLRQHU¶V REMHFWLRQ

IDLOV LQ WKHVH UHVSHFWV

        $V QRWHG WKH 0DJLVWUDWH -XGJH UHOLHG RQ WKH UXOH LQ Hall  )G  REVHUYLQJ WKDW WKH

6XSUHPH &RXUW KDV QRW DGGUHVVHG WKH FRQVWLWXWLRQDOLW\ RI XVLQJ D GHIHQGDQW¶V SUHMiranda VLOHQFH

DV VXEVWDQWLYH HYLGHQFH RI JXLOW 5 5 (&) 1R  DW 3DJH,'  3HWLWLRQHU DVVHUWV WKH

0DJLVWUDWH -XGJH¶V UHOLDQFH RQ Hall LV PLVSODFHG DQG Hall LV ³VLPSO\ QRW RQ SRLQW´ EHFDXVH ³QR



                                               
FULWLFDO LQYRFDWLRQ RI )LIWK DQG 6L[WK $PHQGPHQW ULJKWV´ ZDV SUHVHQW LQ Hall DV KHUH 2EM (&)

1R  DW 3DJH,'  3HWLWLRQHU¶V FXUVRU\ FRQFOXVRU\ DUJXPHQW IDLOV WR SUHVHQW DQ\ SRLQW

LQ YDOLG REMHFWLRQ WR WKH 5HSRUW DQG 5HFRPPHQGDWLRQ EDVHG RQ WKH VSHFLILF FLUFXPVWDQFHV RI KLV

FDVH DQG VXSSRUWLQJ DXWKRULW\

       /LNHZLVH ZLWK UHJDUG WR XVLQJ D GHIHQGDQW¶V SUHMiranda VLOHQFH IRU LPSHDFKPHQW

SXUSRVHV WKH 0DJLVWUDWH -XGJH FLWHG WKH 6XSUHPH &RXUW¶V DQDO\VLV LQ Doyle DQG ODWHU KROGLQJV LQ

Salinas Jenkins DQG Fletcher WR VXSSRUW KHU FRQFOXVLRQ 5 5 (&) 1R  DW 3DJH,' 

3HWLWLRQHU REMHFWV WR WKH 0DJLVWUDWH -XGJH¶V UHOLDQFH RQ ³Salinas Jenkins DQG Fletcher´ EHFDXVH

WKH\ GR QRW ³VSHDN>@ WR D VLWXDWLRQ ZKHUH DV KHUH D GHIHQGDQW VSHFLILFDOO\ LQYRNHV KLV )LIWK DQG

6L[WK $PHQGPHQW ULJKWV DW DUUHVW´ 2EM (&) 1R  DW 3DJH,'  7KLV FXUVRU\ DUJXPHQW

IDLOV IRU WKH UHDVRQ GLVFXVVHG DERYH UHJDUGLQJ 3HWLWLRQHU¶V FKDOOHQJH WR WKH 0DJLVWUDWH -XGJH¶V

UHOLDQFH RQ Hall

       3HWLWLRQHU QH[W DVVHUWV WKDW ³WKH 5    5 LJQRUHV WKH ZHOO DFFHSWHG $('3$ GRFWULQH WKDW DQ

XQUHDVRQDEOH DSSOLFDWLRQ RFFXUV ZKHUH µWKH VWDWH FRXUW HLWKHU XQUHDVRQDEO\ H[WHQGV D OHJDO

SULQFLSOH IURP >WKH 6XSUHPH &RXUW¶V@ SUHFHGHQW WR D QHZ FRQWH[W ZKHUH LW VKRXOG QRW DSSO\ RU

XQUHDVRQDEO\ UHIXVHV WR H[WHQG WKDW SULQFLSOH WR D QHZ FRQWH[W ZKHUH LW VKRXOG DSSO\¶´ 2EM (&)

1R  DW 3DJH,' FLWDWLRQV RPLWWHG  3HWLWLRQHU KRZHYHU SRLQWV WR QR HUURU LQ WKH 0DJLVWUDWH

-XGJH¶V VSHFLILF DQDO\VLV RI WKH DOOHJHG LQVWDQFHV RI SURVHFXWRULDO PLVFRQGXFW DW LVVXH DQG LQVWHDG

PHUHO\ FLWHV KLV ³RULJLQDO EULHILQJ´ DW SDJHV  WR DOOHJH JHQHUDO HUURU LQ WKLV FDVH VWDWLQJ

               >7@KH FOHDU WHDFKLQJ RI WKH 8QLWHG 6WDWHV 6XSUHPH &RXUW GHFLVLRQV
               LQ Doyle Salinas Griffin Edwards DQG Smith LV WKDW ZKHWKHU WKH
               ULJKW WR FXVWRGLDO VLOHQFH ZDV H[HUFLVHG DIWHU ZDUQLQJV RU E\ FOHDU
               DVVHUWLRQ RU LQYRFDWLRQ RI WKH ULJKW WR FRXQVHO RU VLOHQFH SULRU WR
               IRUPDO ZDUQLQJV LW LV D YLRODWLRQ RI WKH IHGHUDO FRQVWLWXWLRQ WR XVH
               WKDW VLOHQFH WR SURYH JXLOW 7KDW LV SUHFLVHO\ ZKDW ZDV GRQH KHUH E\
               WKH SURVHFXWLRQ



                                              
id DW 3DJH,'  3HWLWLRQHU SURYLGHV QR FLWDWLRQV WR WKH VSHFLILF SRUWLRQV RI WKH FDVHV DQG IDLOV

WR DUWLFXODWH ZKDW SRUWLRQV RI WKRVH FDVHV DUH LQ FRQIOLFW ZLWK WKH 0DJLVWUDWH -XGJH¶V DQDO\VLV RU

FRQFOXVLRQ 6XFK FRQFOXVRU\ DUJXPHQW IDOOV VKRUW RI 3HWLWLRQHU¶V EXUGHQ WR GHPRQVWUDWH DQ HUURU

RQ REMHFWLRQ WR WKH 5HSRUW DQG 5HFRPPHQGDWLRQ

        /DVWO\ 3HWLWLRQHU REMHFWV WR WKH 5HSRUW DQG 5HFRPPHQGDWLRQ EHFDXVH LW ³VLPSO\ HUUHG LQ

VWDWLQJ WKH VDOLHQW IDFWV DV GLG WKH VWDWH DSSHOODWH FRXUW´ 2EM (&) 1R  DW 3DJH,' 

3HWLWLRQHU DJDLQ UHOLHV RQ KLV RULJLQDO EULHI DW SDJHV  IRU WKH VSHFLILFV RI WKH ³FULWLFDO LPSURSHU

TXHVWLRQLQJ DQG DUJXPHQW´ id  7KLV JHQHUDO DVVHUWLRQ GRHV QRW FRQVWLWXWH SURSHU REMHFWLRQ

        ,Q VXP 3HWLWLRQHU¶V DUJXPHQWV ODFN DQ\ VSHFLILF IRXQGDWLRQ RU DQDO\WLFDO FRQWH[W EDVHG RQ

KLV FDVH 3HWLWLRQHU DWWHPSWV WR GLVWLQJXLVK WKH SUHVHQW FDVH IURP WKH FDVHV FLWHG E\ WKH 0DJLVWUDWH

-XGJH EXW IDLOV WR DGGUHVV WKLV DXWKRULW\ LQ WKH FRQWH[W RI WKH 0DJLVWUDWH -XGJH¶V DQDO\VLV

3HWLWLRQHU IDLOV WR VKRZ WKDW WKH FDVHV FLWHG LQ WKH 5HSRUW DQG 5HFRPPHQGDWLRQ DUH PDWHULDOO\

GLVWLQJXLVKDEOH ZKHQ FRQVLGHUHG LQ WKH SURSHU FRQWH[W DQG KDV IDLOHG SURYLGH DQ\ VSHFLILF

DXWKRULW\ WKDW VXSSRUWV KLV FRQFOXVRU\ VWDWHPHQWV

                                  ,,, &HUWLILFDWH RI $SSHDODELOLW\

        +DYLQJ GHWHUPLQHG 3HWLWLRQHU¶V REMHFWLRQV ODFN PHULW WKH &RXUW PXVW IXUWKHU GHWHUPLQH

SXUVXDQW WR  86&   F ZKHWKHU WR JUDQW D FHUWLILFDWH RI DSSHDODELOLW\ &2$ DV WR WKH

LVVXHV UDLVHG See 58/(6 *29(51,1*   &$6(6 5XOH  UHTXLULQJ WKH GLVWULFW FRXUW WR ³LVVXH

RU GHQ\ D FHUWLILFDWH RI DSSHDODELOLW\ ZKHQ LW HQWHUV D ILQDO RUGHU´  7KH &RXUW PXVW UHYLHZ WKH

LVVXHV LQGLYLGXDOO\ Slack v. McDaniel  86    Murphy v. Ohio  )G  

 WK &LU  

        ³:KHUH D GLVWULFW FRXUW KDV UHMHFWHG WKH FRQVWLWXWLRQDO FODLPV RQ WKH PHULWV WKH VKRZLQJ

UHTXLUHG WR VDWLVI\   F LV VWUDLJKWIRUZDUG 7KH SHWLWLRQHU PXVW GHPRQVWUDWH WKDW UHDVRQDEOH



                                               
MXULVWV ZRXOG ILQG WKH GLVWULFW FRXUW¶V DVVHVVPHQW RI WKH FRQVWLWXWLRQDO FODLPV GHEDWDEOH RU ZURQJ´

Slack,  86 DW 

       8SRQ H[DPLQDWLRQ RI HDFK RI 3HWLWLRQHU¶V FODLPV XQGHU WKH VWDQGDUGV VHW IRUWK LQ Slack WKH

0DJLVWUDWH -XGJH IRXQG ³WKDW UHDVRQDEOH MXULVWV FRXOG FRQFOXGH WKDW WKLV &RXUW¶V GHQLDO RI

3HWLWLRQHU¶V ILUVW JURXQG IRU UHOLHI LV GHEDWDEOH RU ZURQJ´ DQG ³WKHUHIRUH UHFRPPHQG>HG@ JUDQWLQJ

D FHUWLILFDWH RI DSSHDODELOLW\ RQ 3HWLWLRQHU¶V FODLP WKDW KH ZDV GHQLHG KLV ULJKW WR SUHVHQW D GHIHQVH´

5 5 (&) 1R DW 3DJH,' 

       $ &2$ PD\ LVVXH ³RQO\ LI WKH DSSOLFDQW KDV PDGH D VXEVWDQWLDO VKRZLQJ RI WKH GHQLDO RI D

FRQVWLWXWLRQDO ULJKW´  86&  F   Buck v. Davis  6 &W     7KH &2$

LQTXLU\ LV QRW FRH[WHQVLYH ZLWK D PHULWV DQDO\VLV Id Orrick v. Macauley 1R   :/

 DW  WK &LU 0D\    ³>7@KH RQO\ TXHVWLRQ LV ZKHWKHU WKH DSSOLFDQW KDV VKRZQ

WKDW µMXULVWV RI UHDVRQ FRXOG GLVDJUHH ZLWK WKH GLVWULFW FRXUW¶V UHVROXWLRQ RI KLV FRQVWLWXWLRQDO FODLPV

RU WKDW MXULVWV FRXOG FRQFOXGH WKH LVVXHV SUHVHQWHG DUH DGHTXDWH WR GHVHUYH HQFRXUDJHPHQW WR

SURFHHG IXUWKHU¶´ Id TXRWLQJ Miller–El v. Cockrell  86     see also Orrick

 :/  DW  ³WKH FHUWLILFDWH RI DSSHDODELOLW\ DQDO\VLV LV OLPLWHG µWR D WKUHVKROG LQTXLU\

LQWR WKH XQGHUO\LQJ PHULW RI >WKH@ FODLPV¶ DQG ZKHWKHU µWKH 'LVWULFW &RXUW¶V GHFLVLRQ ZDV

GHEDWDEOH¶´ TXRWLQJ Buck  6 &W DW  DOWHUDWLRQ LQ RULJLQDO TXRWLQJ Miller-El  86

DW   

       7KH 0DJLVWUDWH -XGJH UHYLHZHG WKH LVVXHV SUHVHQWHG LQ WKH ILUVW LQVWDQFH DQG LV LQIRUPHG RI

3HWLWLRQHU¶V DOOHJDWLRQV RI HUURU WKH UHFRUG DQG WKH JRYHUQLQJ DXWKRULW\ 1R REMHFWLRQ KDV EHHQ

PDGH WR WKH UHFRPPHQGHG JUDQW RI D FHUWLILFDWH RI DSSHDODELOLW\ RQ *URXQG , 7KH &RXUW WKHUHIRUH

DGRSWV WKH 0DJLVWUDWH -XGJH¶V UHFRPPHQGDWLRQ $ FHUWLILFDWH RI DSSHDODELOLW\ ZLOO EH JUDQWHG DV




                                               
WR 3HWLWLRQHU¶V ILUVW JURXQG IRU UHOLHI WKH ULJKW WR SUHVHQW D GHIHQVH EXW D FHUWLILFDWH RI DSSHDODELOLW\

LV GHQLHG DV WR WKH VHFRQG JURXQG IRU UHOLHI SURVHFXWRULDO PLVFRQGXFW

        $FFRUGLQJO\

        ,7 ,6 +(5(%< 25'(5(' WKDW WKH 2EMHFWLRQV (&) 1R  DUH '(1,(' DQG WKH

5HSRUW DQG 5HFRPPHQGDWLRQ RI WKH 0DJLVWUDWH -XGJH (&) 1R  LV $33529(' DQG $'237('

DV WKH 2SLQLRQ RI WKH &RXUW

        ,7 ,6 )857+(5 25'(5(' WKDW WKH SHWLWLRQ IRU KDEHDV FRUSXV UHOLHI (&) 1R  LV

'(1,(' IRU WKH UHDVRQV VWDWHG LQ WKH 5HSRUW DQG 5HFRPPHQGDWLRQ

        ,7 ,6 )857+(5 25'(5(' WKDW D FHUWLILFDWH RI DSSHDODELOLW\ SXUVXDQW WR  86&

  F LV *5$17(' DV WR 3HWLWLRQHU¶V ILUVW JURXQG IRU UHOLHI WKH ULJKW WR SUHVHQW D GHIHQVH EXW

D FHUWLILFDWH RI DSSHDODELOLW\ LV '(1,(' DV WR WKH VHFRQG JURXQG IRU UHOLHI SURVHFXWRULDO

PLVFRQGXFW



'DWHG $XJXVW 8                                                 /s/ Janet T. Neff
                                                                 -$1(7 7 1())
                                                                 8QLWHG 6WDWHV 'LVWULFW -XGJH




                                                
